 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BRENDA B.-C.,

 9                              Plaintiff,                   Case No. C19-5676-MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for Disability Insurance Benefits.
15
     Plaintiff contends the administrative law judge (“ALJ”) erred in discounting certain medical
16
     opinions and in discounting her subjective allegations. (Dkt. # 12 at 1.) As discussed below, the
17
     Court REVERSES the Commissioner’s final decision and REMANDS the matter for further
18
     administrative proceedings under sentence four of 42 U.S.C. § 405(g).
19
                                             II.   BACKGROUND
20
            Plaintiff was born in 1962, has a high school diploma and two years of college education,
21
     and has worked as a file clerk, receptionist, mail clerk, secretary, educational assistant, and bus
22
     monitor. AR at 125, 130-31, 296. Plaintiff was last gainfully employed in April 2015. Id. at 295.
23




     ORDER - 1
 1             In September 2015, Plaintiff applied for benefits, alleging disability as of April 27, 2015.

 2   AR at 276-82. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 195-97, 202-08. After the ALJ conducted a hearing on August 17,

 4   2017 (id. at 118-57), the ALJ issued a decision finding Plaintiff not disabled. Id. at 53-65.

 5             Utilizing the five-step disability evaluation process,1 the ALJ found:

 6             Step one: Plaintiff has not engaged in substantial gainful activity since the alleged onset
               date.
 7
               Step two: Plaintiff’s left knee degenerative joint disease, status-post knee replacement;
 8             left ankle degenerative joint disease with tendinopathy; lumbar degenerative disc disease;
               diabetic neuropathy; asthma; and obesity are severe impairments.
 9
               Step three: These impairments do not meet or equal the requirements of a listed
10             impairment.2

11             Residual Functional Capacity (“RFC”): Plaintiff can perform sedentary work with
               additional limitations: she can occasionally balance, stoop, kneel, crouch, crawl, and
12             climb ramps/stairs, but can never climb ladders, ropes, or scaffolds. She can occasionally
               operate foot controls with the left foot. She can have occasional exposure to vibration and
13             extremely cold temperatures as well as occasional exposure to concentrated levels of
               dust, fumes, gases, poor ventilation, and the like.
14
               Step four: Plaintiff cannot perform past relevant work.
15
               Step five: As there are jobs that exist in significant numbers in the national economy that
16             Plaintiff can perform, Plaintiff is not disabled.

17   AR at 53-65.

18             As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

19   Commissioner’s final decision. AR at 1-6. Plaintiff appealed the final decision of the

20   Commissioner to this Court. (Dkt. # 4.)

21                                        III.   LEGAL STANDARDS

22             Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

23
     1
         20 C.F.R. § 404.1520.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
 1   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 2   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 3   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 4   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 5   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 6   alters the outcome of the case.” Id.

 7          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

 8   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 9   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

10   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

11   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

12   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

13   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

14   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

15   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

16                                          IV.    DISCUSSION

17          A.      The ALJ Erred in Discounting Plaintiff’s Subjective Allegations

18          The ALJ discounted Plaintiff’s testimony because (1) the objective medical evidence

19   failed to support Plaintiff’s alleged limitations, and (2) Plaintiff’s conditions improved with

20   treatment. AR at 59-61. In the Ninth Circuit, an ALJ’s reasons to discount a claimant’s testimony

21   must be clear and convincing. See Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

22          Plaintiff challenges the ALJ’s interpretation of the record, contending that the record

23   indeed supports her allegations and demonstrates that her knee and ankle conditions did not




     ORDER - 3
 1   significantly improve with treatment. After reviewing the medical record, the Court agrees with

 2   Plaintiff: the record shows that although Plaintiff’s providers documented some initial recovery

 3   after her surgeries and initial improvement with an ankle brace, her pain returned and her

 4   providers continued to note severe knee and ankle pain and gait disturbance, and were apparently

 5   considering further surgical intervention in order to address her continued symptoms. See AR at

 6   791, 797, 950, 1069, 1072, 1075-76, 1619-21, 1636, 1639, 1668, 1707, 1711. The ALJ’s

 7   description of Plaintiff’s purported improvement relies on either isolated evidence of short-lived

 8   gains, or evidence of improvement that occurred years prior to the alleged onset date (id. at 60-

 9   61 (citing id. at 688, 691, 1054, 1093, 1168, 1180, 1188, 1190, 1252)), which does not accurately

10   reflect the overall medical record for the adjudicated period. Because the ALJ mischaracterized

11   the medical record to find that it demonstrated longitudinal improvement, the Court does not

12   affirm the ALJ’s discounting of Plaintiff’s allegations based on that purported improvement. See

13   Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985) (holding that the court “may not affirm

14   simply by isolating a specific quantum of supporting evidence[,]” but must review the record as a

15   whole).

16          B.      The ALJ Erred in Assessing Medical Opinions

17          Plaintiff challenges the ALJ’s assessment of two opinions written by examining

18   physicians, each of which the Court will address in turn.

19                  1.     Legal Standards

20          Where not contradicted by another doctor, a treating or examining doctor’s opinion may

21   be rejected only for “‘clear and convincing’” reasons. Lester v. Chater, 81 F.3d 821, 830 (9th

22   Cir. 1996) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where

23   contradicted, a treating or examining doctor’s opinion may not be rejected without “‘specific and




     ORDER - 4
 1   legitimate reasons’ supported by substantial evidence in the record for so doing.” Lester, 81 F.3d

 2   at 830-31 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

 3                  2.      Thomas Gritzka, M.D.

 4          Dr. Gritzka examined Plaintiff in June 2017 and wrote a narrative report describing

 5   Plaintiff’s symptoms and limitations. AR at 1641-46. Dr. Gritzka opined that Plaintiff could not

 6   perform even sedentary work based on, inter alia, her “poor outcome from her left total knee

 7   arthroplasty[.]” Id. at 1646. The ALJ discounted this opinion as inconsistent with the record,

 8   which showed “mostly mild” findings and did not demonstrate debilitating symptoms. Id. at 62.

 9   The ALJ also stated that Plaintiff’s knee condition improved after her surgery, rather than

10   showing a poor outcome. Id.

11          As explained supra, the ALJ failed to account for the majority of the medical record

12   when finding that Plaintiff’s knee condition improved after surgery or that the record did not

13   demonstrate debilitating symptoms. Accordingly, the Court finds that the ALJ did not provide

14   legitimate reasons to discount Dr. Gritzka’s opinion.

15                  3.      Bradley Waite, D.O.

16           Dr. Waite examined Plaintiff in January 2016 and wrote a narrative opinion, finding

17   Plaintiff to be inter alia “restricted from” lifting, carrying, pushing, pulling, kneeling, and

18   squatting due to her need for walking assistance. AR at 674-78. The ALJ discounted Dr. Waite’s

19   opinion because it was vague, in that the doctor failed to indicate, for example, the maximum

20   amount of weight that Plaintiff could lift/carry, or how often she could squat or kneel. Id. at 62.

21          The ALJ apparently misread Dr. Waite’s opinion: Dr. Waite found that Plaintiff was

22   “restricted from” lifting, carrying, pushing, pulling, kneeling, and squatting, which indicates that

23   she cannot perform those activities to any degree. AR at 677-78. If Dr. Waite had described




     ORDER - 5
 1   Plaintiff as “limited” as to those activities, but failed to indicate the degree of limitation, the

 2   ALJ’s interpretation would be legitimate and reasonable. Describing Plaintiff as “restricted

 3   from” performing certain activities, however, is not vague. Thus, the Court finds that the ALJ

 4   erred in discounting Dr. Waite’s opinion on the basis of vagueness.

 5           Plaintiff requests that the errors in the ALJ’s decision be remedied by a remand for either

 6   a finding of disability or further proceedings. (Dkt. # 12 at 9.) A remand for an immediate award

 7   of benefits is, however, an “extreme remedy,” appropriate “only in ‘rare circumstances.’”

 8   Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (quoting Treichler v. Comm’r of

 9   Social Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014)). Plaintiff’s conclusory request does not

10   suffice to show that the extraordinary remedy of a remand for a finding of disability is warranted

11   under the specific circumstances of this case. Accordingly, the Court finds that a remand for

12   further proceedings is appropriate.

13                                          V.      CONCLUSION

14           For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

15   case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

16   405(g). On remand, the ALJ should reconsider the opinions of Drs. Gritzka and Waite,

17   reconsider Plaintiff’s testimony, and reconsider any other portions of the decision as necessary.

18           Dated this 3rd day of February, 2020.


                                                             A
19

20                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
21

22

23




     ORDER - 6
